        Case 1:18-cv-01679-TCW Document 80 Filed 02/11/19 Page 1 of 1




      In the United States Court of Federal Claims
   Nos. 18-1679C, 18-1758C, 18-1786C, 18-1813C, 18-1824C, 18-1852C, 18-1853C
                                  (consolidated)

                               (Filed: February 11, 2019)

*************************************
                                    *
NAVIENT SOLUTIONS, LLC., et al.,    *
                                    *
                    Plaintiffs,     *
                                    *
v.                                  *
                                    *
THE UNITED STATES,                  *
                                    *
                    Defendant.      *
                                    *
*************************************

                                        ORDER

       The Court will hold a status conference in the above-captioned consolidated bid
protest on Friday, February 15, 2019, at 2:00 PM EST. Prior to this time, counsel for the
parties will receive instructions on joining the conference call.

      IT IS SO ORDERED.

                                                      s/ Thomas C. Wheeler
                                                      THOMAS C. WHEELER
                                                      Judge
